Case 1:21-cv-01174-PKC-RML Document 1 Filed 03/05/21 Page 1 of 3 PageID #: 1
Case 1:21-cv-01174-PKC-RML Document 1 Filed 03/05/21 Page 2 of 3 PageID #: 2
 Case 1:21-cv-01174-PKC-RML Document 1 Filed 03/05/21 Page 3 of 3 PageID #: 3



having its principal place ofbusiness in Minnesota. Therefore, this action is between a citizen ofthe

State of New York (Plaintiff) and a corporation of a state other than New York, the Defendant,

Target Corporation, on the other hand.

       10.     Written notice ofthe filing ofthis Notice of Removal has been given to all parties in

accordance with 28 U.S.C. §1446(d), as evidenced in the annexed Ce1tificate ofService.

       11.     Promptly after filing this Notice with the Court and the assignment ofa civil docket

number, a copy of this Notice will be filed with the Supreme Court of the State of New York,

County ofKings, in accordance with 28 U.S.C. §1446(d).

       WHEREFORE Petitioner, Target Corporation, defendant in the action described herein now

pending in the Supreme Court of the State of New York, County of Kings, under Index No.

523224/2020, prays that this action be removed therefrom to this Honorable Court.

Dated: New York, New York                     Yours etc.,
       March 3, 2021

                                              MITCHEL.
                                                 �            LEVINE
                                              FISHMAN MCINTYRE BERKELEY LEVINE
                                              SAMANSKY P.C.
                                              Attorney for Defendant
                                              TARGET CORPORATION
                                              521 Fifth Avenue, 17th Floor
                                              New York, New York 10175
                                              212-461-7190
                                              Our File No.: TARN-183-ML


TO:    David Aminov, Esq.
       Silbowitz, Garafola, Silbowitz, Schatz & Frederick, LLP
       55 Water Mill Lane, Suite 400
       Great Neck, New York 11021
       Your File No.: 202001383
       212-354-3737
       Attorney for Plaintiff




                                                                                                   3
